I dissent. I think the case must be sent back to the Board for a finding on the question of whether the conduct of the supervisory employees was "interference" as is meant by the Act. The Board never made a finding on this important and fundamental fact as I shall now point out. Under the case of Jones v.Industrial Commission, 90 Utah 121, 61 P.2d 10, such finding is necessary.
With unimportant phrases omitted, the Board found:
"That Respondent has not told or instructed its employees * * * that they should cease any contemplated or actual affiliation with any outside labor union" or "that if said employees had joined any outside labor union * * * such employees should immediately refrain therefrom"; "that Respondent has not * * * told or informed its employees that they would be fired or discharged if they joined any outside labor organization or that if said employees engaged in a strike they would permanently lose their positions and jobs, and [has not told or informed the said employees] that there was no law to compel respondent to re-employ said employees in the event of a strike or [has not told or informed the said employees] that a strike would permanently sever any employment connections whatsoever between Respondent and its employees and, moreover, Respondent has not told or informed its employees * * * that if said employees would engage in a concerted effort to form a so-called Company Union whose personnel should be made up exclusively of Respondent's employees, then, and in that event, the salaries of said employees would be raised and other conditions of employment bettered." (Italics added.)
Up to this point the findings simply negative any instruction coming from the management to the supervisory *Page 598 
or any employees to do or not do the acts which the employer is charged by the complaint with having done and which constitute interference. But such finding does not tell the whole story. The cases hold that even though the management did not suggest, direct, initiate, or have anything to do with the conduct of its supervisory employees, yet if the conduct of said employees is such as to constitute "interference," as that term is used in the Act, the employer is nevertheless responsible for their conduct on the theory of respondeat superior.
As to supervisory employees with the right to hire and fire, the principal must be held responsible for their activities in the sense that the order may be made operative on the employer. Van Dusen, "What is Employer Domination or Support?" 13 Temple University Law Quarterly 63, 101; National Labor RelationsBoard v. A.S. Abell Co., 4 Cir., 97 F.2d 951, 956; CupplesCompany Mfgrs. v. National Labor Relations Board, 8 Cir.,106 F.2d 100, 4 Lab. Rel. 898, 906; Virginia Ferry Corp. v.National Labor Relations Board, 4 Cir., 101 F.2d 103, 106;Hamilton-Brown Shoe Co. v. National Labor Relations Board, 8 Cir., 104 F.2d 49, 52. And where such employees have power to hire and fire it has been held that their actions were imputable to the company whether the company knew of them or not. NationalLabor Relations Board v. Abell Co., supra;Ballston-Stillwater K. Co. v. National Labor Relations Board, 2 Cir., 98 F.2d 758, 761; Virginia Ferry Corp. v. NationalLabor Relations Board, supra; National Labor Relations Board
v. Planters Mfg. Co., 4 Cir., 105 F.2d 750; Id., 4 Cir.,106 F.2d 524, 4 Lab. Rel. Rep. 865, 867. In the Abell Case it was said [97 F.2d 956]:
"Nevertheless there was substantial evidence to show that the superintendent of the press room, who had control of the men in that department with authority to hire and discharge them, made a number of statements from which the men might fairly infer that it was not to their interest to become members of the Union and that they might suffer from such an association. * * * The doctrine of respondeat superior applies and the management must assume responsibility for *Page 599 
the actions of its supervisory official even though it had no actual participation therein."
This principle of respondeat superior is invoked because of the necessities of the case. It would be practically impossible to prove in most cases that the employer set the confidential employees on their course. He could do so with a hint or suggestion. On the other hand, he could easily prevent such activities by a simple rule or instruction. The rank and file cannot prevent the activities — the management can. Such device must be used to save the law from nullification. It is justifiable in order to effectuate the salutary purposes of the Act.
Consequently even though the Board found that the defendant did not direct the supervisory employees to act, it is nevertheless responsible if supervisory employees with authority to hire and fire did indulge in such activity as would, if done at the direction of the management, come within the definition of interference as meant by the Act.
We must, therefore, know, in order to determine whether the defendant is liable under the principle of respondeat superior, whether the acts of such supervisory employees constituted interference as meant by the Act. And there is no finding which gives us this information. In addition to the findings of the Board above set out, I find only the following relating to the questions in issue:
"VII. That the Respondent has not * * * by or through various of its executive agents, servants or employees, or any persons whatsoever, coerced, intimidated, discriminated against or dominated its employees with respect to self-organization, collective bargaining or their right to select representatives of their own choosing with respect to conditions of employment.
"VIII. That Respondent has not * * * in any manner interfered with or discriminated against, coerced, or intimidated its employees with respect to self-organization, collective bargaining, or their rights to select representatives of their own choosing with regard to rates of pay, wages, hours of employment or other conditions of employment." *Page 600 
But we cannot tell from these findings whether they are grounded on and imply a subsidiary finding that the supervisory employees did not engage in activities which could be considered as interference per se, or whether they are grounded on a finding that, even though such activities were interference per se, the employer did not tell or instruct, the supervisory employees to so act. If the first was the basis of findings VII and VIII the employer would not be subject to a cease and desist order. If the second was the basis, the employer would be liable for the acts of the supervisory employees on the principle of respondeat superior even though he had not told or instructed them to so act. We are left to guess in a matter which leads to one decision if we guess one way and to another decision if we guess the other.
The case of Jones v. Industrial Commission, supra, presents not only a precedent but a situation strikingly parallel to this case. In that case the commission found "that applicant's disability was not caused nor contributed to by an accident arising out of or in the course of his employment." [90 Utah 121,61 P.2d 11.] There was no question but that applicant had suffered an injury and expended much on hospitalization. But the finding of the commission could have been sustained on (a) the ground that, while the employee suffered an accident, it was not in the course of his employment or (b) that, if he suffered an accident in the course of his employment, it did not result in his disability.
The court acknowledged that the finding could be sustained on either subsidiary finding but stated "we are in a dilemma in attempting to determine which of the two probabilities was the basis for denying plaintiff an award." The opinion further states, after noting that written findings are not required, quoting from American Smelting  Refining Company v.Industrial Commission, 79 Utah 302, 10 P.2d 918, 920:
"* * * The commission having made findings of fact, it must be assumed that it found on all the facts that it deemed necessary to its decision. Otherwise the facts found could serve no useful purpose. *Page 601 
When the commission undertakes to make findings, it should find upon all of the material issues, otherwise a reviewing court is powerless to determine whether the award should be affirmed or annulled."
It is submitted that the Jones case cannot be distinguished from the instant case. Perhaps in this case the Board was not required to make findings but having done so it must find on the material issues. Here, too, we are "in a dilemma in attempting to determine which of the two probabilities was the basis for denying plaintiff" its request for a cease and desist order, to wit: (a) Whether the activities of supervisory employees were not per se interference as meant by the Act or (b) if they were, whether the Board failed to find for the plaintiff because it neglected to apply the doctrine of respondeat superior.
There is one other ground on which the conclusions of the main opinion may be sustained and that is by holding that the evidence shows that conduct of the supervisory employees was in law notinterference as meant by the Act. I am somewhat at loss to discover whether the opinion places its conclusion on this ground or on the ground that the evidence sustains the finding of the Board, proceeding on the assumption that the Board did find that the conduct of the supervisory employees was not in fact interference. The opinion is by no means clear-cut in that regard. At places it seems to hold that in law there was no interference. For instance, it states "acts of Mrs. Pendleton prior to the time that the organization of the inside union was contemplated do not constitute as a matter of law interference with the rights of the employees to choose their own bargaining agent or cannot be construed as aiding the organization of an inside union." (Italics added) And at other places expressions used are susceptible of this interpretation. But, at still other places, it seems to be examining the evidence not for the purpose of determining whether there was in law no interference but whether the evidence sustained the findings of the Board. It ends by stating, "The record supports the finding of the Board." *Page 602 
I think what has really taken place is that the opinion unwittingly, under the guise of determining whether the evidence supported a finding, determined that in law the actions of the supervisory employees were not interference. This confusion is very unfortunate because it may lead to the belief that this court has determined that in law such conduct does not constitute interference, whereas in all cases where a Board found against the employer on similar type of evidence, quantitatively and qualitatively as much or even less than in this case, the courts have sustained the finding.
Having, I hope, demonstrated that this is a case where the Board omitted to make a necessary finding in the absence of which the prevailing opinion must rest on the proposition that the evidence in law would not support a finding of interference by the supervisory employees, I shall state why I think that such proposition is not only entirely untenable, but shows a disposition to so interpret the Act as to thwart its purposes and make it largely useless. In order to do that I shall begin with a study of the Act itself and the purposes it was meant to subserve.
We should first thoroughly fix in our minds the purpose of Chap. 55, Laws of Utah, 1937 (known in common parlance as our Little Wagner Act, and designed to accomplish for labor relations in intrastate industry what the Wagner Act was intended to accomplish in industry subject to Congressional action.
Essentially, the right to organize and join a labor organization was not given to the employee by the Act. The right already existed. It was by Sec. 8 "guaranteed." This is clear when we read Section 9, subsection (1), as follows:
"It shall be an unfair labor practice for an employer — (1) to interfere with, restrain or coerce employees in the exercise of the rights guaranteed in section 8." (Italics added).
And what are these rights which are guaranteed by Section 8? A quotation of the full section is the best answer. It reads: *Page 603 
"Employees shall have the right to self-organization, to form, join, or assist labor organizations, to bargain collectively through representatives of their own choosing, and to engage in concerted activities, for the purpose of collective bargaining or other mutual aid or protection."
The statute did no more than announce and attempt to safeguard what was already a right. Said Mr. Chief Justice Hughes inNational Labor Relations Board v. Jones  Laughlin SteelCorporation, 301 U.S. 1, 57 S.Ct. 615, 622, 81 L.Ed. 893, 108 A.L.R. 1352:
"That is a fundamental right. Employees have as clear a right to organize and select their representatives for lawful purposes as the respondent has to organize its business and select its own officers and agents. Discrimination and coercion to prevent the free exercise of the right of employees to self-organization and representation is a proper subject for condemnation by competent legislative authority. Long ago we stated the reason for labor organization. We said that they were organized out of the necessities of the situation; that a single employee was helpless in dealing with an employer; that he was dependent ordinarily on his daily wage for the maintenance of himself and family; that, if the employer refused to pay him the wages that he thought fair, he was nevertheless unable to leave the employ and resist arbitrary and unfair treatment; that union was essential to give laborers opportunity to deal on an equality with their employer.American Steel Foundries v. Tri-City Central Trades Council,257 U.S. 184, 209, 42 S.Ct. 72, 78, 66 L.Ed. 189, 27 A.L.R. 360. We reiterated these views when we had under consideration the Railway Labor Act of 1926, 44 Stat. 577. Fully recognizing the legality of collective action on the part of employees in order to safeguard their proper interests, we said that Congress was not required to ignore this right but could safeguard it. Congress could seek to make appropriate collective action of employees an instrument of peace rather than of strife. We said that such collective action would be a mockery if representation were made futile by interference with freedom of choice. Hence the prohibition by Congress of interference with the selection of representatives for the purpose of negotiation and conference between employers and employees, `instead of being an invasion of the constitutional right of either, was based on the recognition of the rights of both.' Texas  N.O.R. Co. v. Brotherhood ofRailway  S.S. Clerks, supra. [281 U.S. 548, 50 S.Ct. 427,74 L.Ed. 1034.] We have reasserted the same principle in sustaining the application of the Railway Labor Act as amended in 1934
 *Page 604 
(45 U.S.C.A. § 151 et seq.). Virginian Railway Co. v. System Federation, No.
40, supra. [300 U.S. 515, 57 S.Ct. 592, 81 L.Ed. 789.] * * *
"Experience has abundantly demonstrated that the recognition of the right of employees to self-organization and to have representatives of their own choosing for the purpose of collective bargaining is often an essential condition of industrial peace. Refusal to confer and negotiate has been one of the most prolific causes of strife. This is such an outstanding fact in the history of labor disturbances that it is a proper subject of judicial notice and requires no citation of instances. The opinion in the case of Virginian Railway Co. v. SystemFederation No. 40, supra, points out that in the case of carriers, experience has shown that before the amendment, of 1934, of the Railway Labor Act, `when there was no dispute as to the organizations authorized to represent the employees, and when there was willingness of the employer to meet such representative for a discussion of their grievances, amicable adjustment of differences had generally followed and strikes had been avoided.' That, on the other hand, `a prolific source of dispute had been the maintenance by the railroads of company unions and the denial by railway management of the authority of representatives chosen by their employees.'"
The matter could hardly be stated better. It might remain to add that in safeguarding the right of self-organization the legislature looked into the future. To say that the worker shall have the right to organize and yet fail to safeguard such right is making the promise by the lip but breaking it to the hope. It has long been recognized that the struggle for collective bargaining has resulted in industrial warfare and that until there are unions strong enough to compel collective bargaining and to discipline their own members, there will be labor war. Strong unions ultimately bring a different type of leadership — a constructive rather than a battling leadership. As long as workers must "fight" to organize and "fight" to bargain collectively through their own representatives, just so long will they select leaders equipped to lead them in battle. For the psychology of war in industry we must substitute the psychology of constructive cooperation. Mr. Chief Justice Hughes might have added that it was also "an outstanding fact in the history of labor disturbances subject to proper judicial notice" that strong unions usually have constructive leadership and discipline *Page 605 
of members. England, Holland, and the Scandinavian countries furnish examples of what really may be accomplished by this sort of leadership. It follows, therefore, that any weakening by decision or otherwise of the safeguarding of this right to organize, encourages resistance and prolongs the transition period through which we must go to substitute for the battling union the self-disciplined and constructive union.
With the purpose thoroughly in mind that the Act was designed to "guarantee" or "safeguard" an already existing right, we must make our interpretations of the words used in the Act serve that purpose wherever possible to do so. The theory back of the Act was to give the worker the utmost liberty and freedom of choice whether or not to join a union, without interference, restraint, or coercion by the employer. It was as if the law had meant largely to insulate the employee and employer in this matter and to treat the employee as if he had no relation to the employer as far as self-organization was concerned.
In this case I am not concerned with the word "coerce" and not so much with the word "restrain" except as a subtle sort of restraining may or may not have been exercised through "interference" if any. I am concerned with the meaning of the word "interfere." Naturally if it means the same thing as "coercion" there was no need to use the latter. I think the prevailing opinion has rather tested out the issue with the measuring rod of "coercion" rather than with that of "interference." I do not think any coercion was applied to the lower employees either by the employer or by the higher employees as that word is used in Section 9.
The very nature of the employer's advantaged position requires him to be careful to do no act which will interfere with freedom of choice. He has the job to give and to take away. That gives him a tremendous power to influence his employees in a competitive labor market, because in most cases an employee's job is more than just a job — it is a living. It means the difference between want, hardship, and *Page 606 
perhaps misery on the one hand, and subsistence on the other. Under such circumstances the worker is likely to be timid and fearful. Any suggestion of desire of the employer that she or he refrain from joining any union or a certain union or institution, or that she or he join a company union, naturally might interfere with the freedom of choice of that employee.
The Board, as said before, made no finding as to whether the acts of the supervisory employees were "interference" but only that the employer as a matter of fact did not interfere. Whether this finding was because the acts of the supervisory employees were not interference or because the Board failed to apply the principle of respondeat superior does not appear.
It appears without dispute in this case that an outside labor union was attempting to organize the employees of the hotel when the activities of the supervisory employees took place. What were these activities? Mrs. Pendleton, housekeeper for 21 years and a sister to Mrs. Waters, President of the defendant company, with supervisory powers and power to hire and fire the maids, after calling the girls together through Miss Kolstead, the assistant housekeeper, said that she deplored "all these terrible things — these union activities." She wanted the girls to continue and go on in a "nice peaceable manner that we have been going on all these years." She directed attention to the "millions of dollars that were going to the heads of the unions every day." She said, "Let's all get together and be just like one big family." She stated that she would try to get a raise for them and did obtain the same next day, although they were required to put in longer hours for it. Later, this same lady, together with Miss Kolstead and Mrs. Jensen (in charge of the linen room under Mrs. Pendleton) rounded up the maids and, if they did not instruct the maids to attend, at least solicited their attendance at the meeting to form a House Union. This meeting was held on company property. It was presided over by J.F. Ballif — auditor. Mr. Shepherd, the superintendent *Page 607 
of service, in charge of bell boys and elevator girls, with power to hire and fire, and Mr. Eliason, chief clerk, occupied seats on the rostrum. Mrs. Jensen and Miss Kolstead, were present at the meeting. Mr. Shepherd was the moving spirit in initiating the House Union. And there were others facts of this nature disclosed by the record.
Certainly it cannot be said that the Board could not have found as a matter of fact that this constituted interference and did interfere with the employee's freedom of choice. If I relate myself to the realities of life, it appears plain that the employee, fearful of his job, and needing it, might not under these circumstances take a chance at joining the outside union unless he was quite stout-hearted. Defendant states that the evidence shows that the maids were not influenced and contends that the test of interference is whether persons were actually influenced. I think interference means acts calculated and likely to influence and take away free choice. Perhaps some stout-hearted employee might not be influenced in his choice, even by threats of discharge. But we must face realities. Most employees are fearful to go against not only the desires of their employers but what they may easily conceive to be such desires as reflected in the action of the upper or confidential employees. And, as a reality, very few persons after a fait accompli would care to admit on the stand that they were influenced even if they realized it. No one desires to admit in public what might be taken to be a weak will. Furthermore, the same influences that rob the mind of a free choice in the selection of a union, are present generally to suggest to the mind that there was no lack of free choice. A person who would not join an outside union because fearful of the consequences might easily convince himself because of the same influence operating at the time of the hearing, that his choice had not been interfered with.
It is admitted that these activities of organizing the company union were for the purpose of forestalling the further progress of the outside union. The Board might find that *Page 608 
when the sum total of these activities with their natural, likely, and intended effect are taken into consideration, they constituted what the Act meant to prevent, if carried on by the employer or management.
In Lien on Labor Law and Relations, Chapter 6, Sections 58 and 67, are discussed a number of types of interfering acts, taken from the decisions of the National Labor Relations Board, which decisions were taken to the courts and were upheld by the latter. These types furnish guides for the determination of what constitutes interference. See also, Labor and the Government (Twentieth Century Fund), Chapter 4, pp. 84, 85, for a list of factors taken into consideration by Boards; also, "What is Employer Domination or Support" — Van Dusen, 13 Temple University Law Quarterly 83-88; also Fairley, The Company Union in Plan and Practice, pp. 44, 45. Space forbids my setting out the criteria of interfering acts set out in these works, but it may be confidently asserted that applied to the facts in this case as an aid, the Board might well have arrived at the conclusion that the conduct of the supervisory employees constituted interference as meant by the Act.
Therefore, I must conclude: (1) That the Board failed to make findings on a very material issue; (2) that the prevailing opinion has unwittingly presumed that the Board did make such implied findings and has sought to uphold it; (3) that the conclusion of the court can only be sustained on the theory that in law the evidence does not show interference; (4) that the evidence cannot be so construed; (5) that hence the matter should be sent back for further findings as indicated in this opinion; and (6) that the prevailing opinion in this case goes a long way to thwart the purposes of the Act and nullify the law.
 *Page 1